      Case 3:20-cv-05261-MCR-HTC Document 8 Filed 08/13/20 Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


MATTHEW DAVID SHELTERS,

            Plaintiff,

v.                                           CASE NO. 3:20cv5261-MCR-HTC

FIRST JUDICIAL
CIRCUIT COURT, et al.,

          Defendants.
__________________________/


                                   ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated June 23, 2020. ECF No. 7. The parties were provided

a copy of the Report and Recommendation and were afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). I have made

a de novo determination of those portions to which an objection was made.

      Having considered the Report and Recommendation and all objections thereto

timely filed, I conclude that the Report and Recommendation should be adopted.




                                   Page 1 of 2
      Case 3:20-cv-05261-MCR-HTC Document 8 Filed 08/13/20 Page 2 of 2

      Accordingly, it is ORDERED:

      1.    The Magistrate Judge’s Report and Recommendation, ECF No. 7, is

adopted and incorporated by reference in this Order.

      2.    This case is DISMISSED WITHOUT PREJUDICE under 28 U.S.C.

§§ 1915(e) and 1915A for failure to state a claim on which relief can be granted.

      3.    The clerk is directed to close this case file.

      DONE AND ORDERED this 13th day of August 2020.




                                         s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




                                     Page 2 of 2
